Citation Nr: 1808116	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing is of record.

The Veteran previously submitted a claim for service connection for a right ankle disability, which was denied in a January 2000 rating decision on the basis that the evidence did not show a plausible relationship between any right ankle disability and the Veteran's right knee disability.  The January 2000 decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b) (2017).  The record shows the Veteran's service-connected right knee disability has worsened in severity since the January 2000 decision, eventually necessitating total right knee replacement surgery.  Subsequent to the January 2000 decision, the Veteran has contended that due to a worsening of his right knee condition, he has been forced to limp or "waddle," which has put strain on his right ankle.  Under these circumstances, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a right ankle disability.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


REMAND

The Veteran claims entitlement to service connection for right hip and bilateral ankle disabilities.  The record shows he has been diagnosed with arthritis of the right hip and bilateral ankles.

The Veteran is currently service connected for right knee arthritis, status post-total right knee replacement surgery.  At his December 2017 hearing, the Veteran's representative made clear the Veteran was claiming only that his right hip and bilateral ankle disabilities were secondary to his service-connected right knee disability, and not that the right hip and/or bilateral ankle disabilities were otherwise related to his active service.  In lay statements, the Veteran has asserted that he has experienced right hip and bilateral ankle pain for many years due to his need to limp or "waddle" to avoid the pain caused by his service-connected right knee disability.

In this regard, the Board notes that service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence showing that a current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran was afforded a VA examination in September 2013.  The examiner opined that the Veteran's right hip and bilateral ankle arthritis were unrelated to his service-connected right knee disability.  In this regard, the examiner found that because there was no documented treatment for the right hip or bilateral ankles for 40 years following service, and because arthritis was present in most of the Veteran's weight-bearing joints, another mechanism, such as inflammation or genetics, was more likely.

Upon review, the Board observes that the examiner did not address the Veteran's statements to the effect that he has suffered from right hip and bilateral ankle pain for many years, despite an absence of documented treatment.  In addition, the Board notes the examiner provided no opinion as to whether the Veteran's right hip and/or bilateral ankle disabilities may have been aggravated beyond their natural progression by his service-connected right knee disability.

Under these circumstances, the Board finds a remand is warranted for an additional VA examination and opinion addressing the etiology of the Veteran's right hip and bilateral ankle disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of his right hip and bilateral ankle disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip disability is proximately due to his service-connected right knee disability.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected right knee disability.

If aggravation is found, the examiner should provide an opinion, to the extent possible, as to:

a) the baseline manifestations of the Veteran's right hip disability found prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are caused by the Veteran's service-connected right knee disability.

In providing his or her opinions, the examiner must address the Veteran's statements to the effect that he has suffered from right hip pain for many years as a result of the altered gait caused by his service-connected right knee disability.

Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral ankle disability is proximately due to his service-connected right knee disability.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral ankle disability has been aggravated (permanently worsened beyond its natural progression) by his service-connected right knee disability.

If aggravation is found, the examiner should provide an opinion, to the extent possible, as to: 

a) the baseline manifestations of the Veteran's bilateral ankle disability found prior to aggravation; and 

b) the increased manifestations which, in the examiner's opinion, are caused by the Veteran's service-connected right knee disability.

In providing his or her opinions, the examiner must address the Veteran's statements to the effect that he has suffered from bilateral ankle pain for many years as a result of the altered gait caused by his service-connected right knee disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




